 Case 5:20-cv-00172-JPB Document 9 Filed 09/08/20 Page 1 of 3 PageID #: 40




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                   Wheeling

KRISTEN HECK,

              Petitioner,

v.                                                      CIVIL ACTION NO. 5:20-CV-172
                                                        Judge Bailey
WARDEN P. ADAMS,

              Respondent.


               ORDER ADOPTING REPORT AND RECOMMENDATION

       The above-styled matter came before this Court for consideration of the Report and

Recommendation of United States Magistrate Judge Mazzone [Doc. 6]. Pursuant to this

Court’s Local Rules, this action was referred to Magistrate Judge Mazzone for submission

of a proposed report and a recommendation (“R&R”). Magistrate Judge Mazzone filed his

R&R on August 14, 2020, wherein he recommends that petitioner’s Petition for Habeas

Corpus Pursuant to 28 U.S.C.   § 2241 [Doc. 1] be denied and dismissed without prejudice.
Furthermore, Magistrate Judge Mazzone recommends that petitioners Motion to Proceed

in forma pauperis [Doc. 2] should be granted and the Notice of Deficient Pleading [Doc. 5]

should be vacated. For the reasons that follow, this Court will adopt the R&R.

       Pursuant to 28 U.S.C.   § 636(b)(1)(c), this Court is required to make a de novo
review of those portions of the magistrate judge’s findings to which objection is made.

However, the Court is not required to review, under a de novo or any other standard, the

factual or legal conclusions of the magistrate judge as to those portions of the findings or

recommendation to which no objections are addressed. Thomas v. Am, 474 U.S. 140,

150 (1985). Nor is this Court required to conduct a de novo review when the party makes
 Case 5:20-cv-00172-JPB Document 9 Filed 09/08/20 Page 2 of 3 PageID #: 41




only “general and conclusory objections that do not direct the court to a specific error in the

magistrate’s proposed findings and recommendations.” Orpiano v. Johnson, 687 F.2d

44, 47(4th Cir. 1982).

       In addition, failure to file timelyobjections constitutes a waiverof de novo review and

the right to appeal this Courts Order. 28 U.S.C.      §   636(b)(1); Snyder    it   Ridenour, 889

F.2d 1363, 1366 (4th Cir. 1989); United States v. Schronce, 727 F.2d 91, 94(4th Cir.

1984). Prose filings must be liberally construed and held to a less stringent standard than

those drafted by licensed attorneys, however, courts are not required to create objections

where none exist. Haines v. Kerner, 404 U.S. 519, 520 (1972); Gordon v. Leeke, 574

F.2d 1147, 1151 (4th Cir. 1971).

       Here, objections to Magistrate Judge Mazzone’s R&R were due within fourteen (14)

days of receipt of the R&R, pursuant to 28 U.S.C.         §   636(b)(1) and Rule 72(b)(2) of the

Federal Rules of Civil Procedure.        Having filed no objections within that time frame,

petitioner has waived her right to both de novo review and to appeal this Court’s Order

pursuant to 28 U.S.C.   § 636(b)(1).   Consequently, the R&R will be reviewed for clear error.

       Having reviewed the R&R for clear error, it is the opinion of this Court that the

Report and Recommendation [Doc. 6] should be, and is, hereby ORDERED ADOPTED

for the reasons more fully stated in the magistrate judge’s report. Accordingly, this Court

ORDERS that petitioner’s Petition for Habeas Corpus Pursuant to 28 U.S.C.                 §   2241

[Doc. 1] be DENIED and DISMISSED WITHOUT PREJUDICE. Further, petitioner’s

Motion To Proceed in forma pauperis [Doc. 2] is hereby GRANTED and the Notice of

Deficient Pleading [Doc. 5] is hereby VACATED. This Court further DIRECTS the Clerk



                                                2
Case 5:20-cv-00172-JPB Document 9 Filed 09/08/20 Page 3 of 3 PageID #: 42




to enter judgment in favor of the respondent and to STRIKE this case from the active

docket of this Court.

       It is so ORDERED.

       The Clerk is directed to transmit copies of this Order to any counsel of record and

to mail a copy to the pro se petitioner.

       DATED: September 8, 2020.



                                             UNITED STATES DISTRICT JUDGE




                                            3
